Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duplicate Claim Objections
Claims 12-16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-3 and 6-7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-4, and 5-11 are allowed.  Claims 1-4 was allowed in the previous office actions dated 12/29/20. Newly amended claims 5-11 depending on allowed independent claims 1 and 4. 
Multiple attempts were made to reach out to applicant’s representative in order to cancel the claims and move the case to issue; however, such attempts were not successful.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [ see attached 892 ].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen B Addison whose telephone number is (571)272-2017. The examiner can normally be reached The first week(M,Tues,Thurs); the second week( Tues,Wed,Thurs,Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN B ADDISON/Examiner, Art Unit 2837                                                                                                                                                                                                        9/12/2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837